TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00505-CV


                  In re Texas Department of Family and Protective Services


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relator Texas Department of Family and Protective Services has filed a petition

for writ of mandamus and an opposed emergency motion for temporary emergency relief and

for expedited consideration. See Tex. R. App. P. 52.1, 52.10(a). We grant the motion and

temporarily stay the trial court’s September 21, 2021 contempt order pending further order of

this Court. See id. 52.10(b).

               It is ordered on October 14, 2021.



Before Justices Baker, Kelly, and Smith